UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 UEG-GREEN ENERGY SOLUTIONS/ALBERTA, INC. (Exact Name of Small Business Issuer in its Charter) NEVADA 45-2204813 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 2 Bloor Street West—Suite 735 Toronto, Canada M4W 3R1 (416) 972-5068 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) Kyle. E. Barnette, Treasurer and Secretary UEG-Green Energy Solutions/Alberta, Inc. 300 Brickstone Square—Suite 201 Andover, Massachusetts 01801 (603) 363-6046 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Fox Law Offices, P.A. 61 Knickerbocker Lane Peaks Island, ME 04108 (207) 766-0944 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(do not check if a smaller reporting company) Smaller reporting companyx CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered (1) Proposed Maximum Aggregate Offering Price per share (2) Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, par value $.001(3) $ $ $ (1) In the event of a stock split, stock dividend, or similar transaction involving the common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act.The amount of shares to be registered represents the Company’s good faith estimate of the number of shares to be offered by certain selling security holders of the Company’s common stock. (2)The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o).Our common stock is not currently trading onany national exchange.Therefore,in accordance with Rule 457, the offering price of $0.01 was determined by the price shares of common stock that we sold in a Regulation S offering.The price of $0.01 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices or privately negotiated prices. (3) Represents shares of common stock currently outstanding to be sold by the selling security holders. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said section 8(a), may determine. 16,600,000 shares of Common Stock This prospectus covers the offer and sale of up to 16,600,000 shares of our common stock from time to time by the selling security holders named in this prospectus.The shares of common stock covered by this prospectus are shares that are held, beneficially and of record, by the selling security holders.We are not offering any shares of common stock.The selling security holders will receive all of the net proceeds from sales of the common stock covered by this prospectus. Our common stock is presently not traded on any national market or securities exchange or in the over-the-counter market.The sales price to the public of the shares of our common stock offered by the selling security holders under this prospectus is fixed at $0.01 per share until such time as our common stock is quoted on the Over-The-Counter (OTC) Bulletin Board. Although we intend to request a registered broker-dealer to applyto the Financial Industry Regulatory Authority to have our common stock eligible for quotation on the OTC Bulletin Board, public trading of our common stock may never materialize or, even if materialized, trading may not be sustained. If our common stock is quoted on the OTC Bulletin Board, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling security holders.To the best of our knowledge, none of the selling security holders are broker-dealers, underwriters or affiliates thereof. As ofAugust 8, 2011, we had 102,700,000 shares of common stock issued and outstanding. INVESTING IN OUR SECURITIES IS SPECULATIVE AND INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN AFFORD THE LOSS OF THEIR ENTIRE INVESTMENT. PLEASE REFER TO “RISK FACTORS” BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Our offices are located at 2 Bloor Street West –Suite 735, Toronto, Canada M4W 3R1.Our telephone number is (416) 972-5068.Our web site, to be created, will be www.ueggreen.com. The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities by the selling security holder, and no offer to buy these securities is being solicited in any state by the selling security holder where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATED AUGUST , 2011 We have not authorized anyone, and the selling security holders have not authorized anyone, to provide any information or to make any representations other than those contained in this prospectus or in any free writing prospectuses we have prepared. We and the selling security holders take no responsibility for, and can provide no assurance as to the reliability of, any information that others may give you. This prospectus is an offer to sell only the shares offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. The information contained in this prospectus is current only as of its date. TABLE OF CONTENTS Prospectus Summary 2 Summary Financial Data 5 Cautionary Statement Regarding Forward-Looking Statements 6 Risk Factors 7 Use of Proceeds 15 Determination of Offering Price 15 Selling Shareholders 16 Plan of Distribution 22 Description of Securities to be Registered 24 Interest of Named Experts and Counsel 25 Overview 25 Description of Business 26 Description of Property 27 Legal Proceedings 30 Market for Common Equity and Related Stockholder Matters 32 Where You Can Find More Information 33 Financial Statements F-1 Plan of Operations 34 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 37 Directors, Executive Officers, Promoters and Control Persons 38 Executive Compensation 40 Security Ownership of Certain Beneficial Owners and Management 40 Certain Relationships and Related Transactions 42 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 42 i About This Prospectus In this prospectus, unless the context otherwise requires, we refer to (i)UEG-Green Energy Solutions/Alberta, Inc. as "UEG-Alberta," "we," "us," "our" or the "Company." We use the following electrical power abbreviations throughout this prospectus: "kW" means kilowatt, or 1,000 watts of electrical power; "MW" means megawatt, or 1,000 kW of electrical power; "GW" means gigawatt, or 1,000 MW of electrical power; and "kWh," "MWh" and "GWh" mean an hour during which 1 kW, MW or GW, as applicable, of electrical power has been continuously produced. It is important to note that “capacity” refers to rated capacity, but not to the actual amounts of power generated. Our discussion in this prospectus of all project expenses and revenues assume a 135 MW facility. You should rely only on the information contained in this prospectus.We have not authorized any other person to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.For further information, please see the section of this prospectus entitled “Where You Can Find More Information.”The selling security holders are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should not assume that the information appearing in this prospectus is accurate as of any date other than the date on the front cover of this prospectus, regardless of the time of delivery of this prospectus or any sale of a security.Our business, financial condition, results of operations and prospects may have changed since those dates. PROSPECTUS SUMMARY This summary highlights important features of this offering and the information included in this prospectus.This summary does not contain all of the information that you should consider before investing in our securities.You should read this prospectus carefully as it contains important information you should consider when making your investment decision.See “Risk Factors” on page 7. UEG-Green Energy Solutions/Alberta, Inc. We are a newly formed independent wind energy company focused solely on the acquisition of the assets for, and the subsequent development, financing, construction, ownership and operation of, one100-135 MW utility-scale wind energy project (the “Project”) in Willow Ridge, Ft. Macleod, Province of Alberta, Canada (the “Project Site”).Wind energy project returns depend mainly on the following factors: energy prices, transmission costs, wind resources, turbine costs,construction costs, financing cost and availability and government incentives. We will manage the Project with a team of professionals with experience in all aspects of wind energy development, financing, construction and operations. 2 Ownership of UEG-Alberta We currently have 102,700,000 shares of our common stock issued and outstanding.Eighty-five million (85,000,000) shares of our common stock, representing approximately 83.88% of all issued and outstanding shares are owned by United Energy Group, LLC, a Delaware limited liability company (“UEG”).In turn, UEG is one hundred percent (100%) owned by Messrs. Avraham Einhoren (50%) and Kyle E. Barnette (50%),who also serve, respectively, as our President and CEO and Chairman of our Board of Directors, and Secretary and Treasurer and a member of our board of directors. See “Security Ownership of Certain Beneficial Owners and Management.” As a result, UEG is the controlling stockholder of UEG-Alberta, and has the ability to elect all members of the board of directors and otherwise control the policies of our company.During the course of seeking financing for the Project, it is anticipated that UEG will return a portion of its shares to UEG-Alberta’s treasury so that UEG-Alberta may sell such shares to participants in its funding process.The precise amounts to be returned and the final ownership percentage of UEG-Delaware cannot be determined presently.See “Business—Funding of the Project” and “Plan of Operations.” Project Status Note:All dollar amounts, statistical information and time lines concerning the Project are estimates only.The final dollar amounts, Project characteristics and achievement of actual milestones for the Project will vary and such variation could be material. Our majority stockholder, UEG, has entered into a memorandum of understanding dated June 30, 2011 (the “MOU”) with Private Energy Solutions, Inc., a Minnesota corporation (“PES”), pursuant to which UEG and PES will jointly develop the Project with responsibility for fund raising assigned to UEG and responsibility for construction and management and operation of the Project assigned to PES.See “BUSINESS—Agreement between UEG-Alberta and PES. We are currently negotiatingan asset purchase agreement (the “Willow Ridge Asset Purchase Agreement”) with Vindt Resources, Inc., an Alberta corporation (“Vindt Resources”), to acquire substantially all assets associated with the Project (the “Project Assets”).The Project Assets include, among others, five years of wind assessment studies, long-term renewable lease agreementsonmorethan14,000 acres offarm land in Alberta and approval of a100 MW interconnection agreement by the Alberta Electric System Operator (“AESO”). We are preparing applications for all remaining approvals required from various regulatory authorities in order to proceed with the Project.These approvals include, among others, the final approval of the Alberta Utilities Commission (“AUC”).In order to apply for AUC approval, we must first complete a number of other steps including an environmental impact assessment report and required crossing agreements, and allow time for public consultations with residents of the Willow Ridge area in which the Project will be located.We reasonably estimate that we will submit our application to the AUC in the first quarter of 2012, and that the AUC will issue its decision in the third quarter of 2012.See "BUSINESS—The Project." We have identified the manufacturer of the wind turbines we will use at the Project, and we have negotiated the terms and conditions of the purchase; however, the final agreement has not been signed.We will do so in coordination with seeking Project final approvals from the AUC. 3 Project Financing The Project requires approximately $250,000,000 to be completed.This includes approximately $161,000,000 for the purchase of the estimated number of turbines and $16,000,000 for installation at the Project Site. We intend to finance the Project through periodic private sales of our common stock, and there can be no assurance we will be successful in raising the funds required in the amounts and at the times needed Project Revenues We will generate revenues from the sale of electricity to AESO.We will sell the power generated by the Project directly into the local power grid at market prices that are reset hourly based on changing patterns of supply and demand. The pricing process as well as all other aspects of the electricity market in Alberta is supervised by AESO. See “BUSINESS –AESO.” We will generate substantial losses and negative operating cash flows for the period through completion of construction of the Project; however, we expect that the Project will begin to generate cash flow at completion of the Project. The amount of revenue we will generate is subject to fluctuation due to a variety of factors and risks. For example, prices for power fluctuate hourly in the Alberta energy market manner regulated by AESO. Furthermore, the production of wind energy depends heavily on suitable wind conditions and if wind conditions are unfavorable, our anticipated electricity production and revenue from the Project may be substantially below our expectations. See "Risk Factors—Risks Related to Our Business and the Wind Energy Industry." Principal Executive Offices Our principal executive offices are located at 2 Bloor Street West –Suite 735, Toronto, Canada M4W 3R1.Our telephone number is (416) 972-5068 and our fax number is (416) 972-5071.We are creating a web site www.ueggreen.com, however, it is not accessible yet. When our web site is created, the information that will appear on our website is not incorporated by reference into this prospectus and should not be relied upon with respect to this offering. The Offering Shares of common stock being registered 16,600,000 shares of our common stock offered by selling security holders Total shares of common stock outstanding as of the date of this prospectus Total proceeds raised by us from the disposition of the common stock by the selling security holders or their transferees We will not receive any proceeds from the sale of shares by the selling security holders 4 Risk Factors The Project is subject to numerous risks and uncertainties, including: ● the receipt of all final approvals and the timing thereof; · the ability to raise all Project funding in the amounts and at the times required; · the ability to coordinate orders for and delivery of the turbines required for the Project; · our ability to build the Project and make it operational; · the impact of schedule delays, cost overruns, revenue shortfalls, and lower than expected capacity for the Project; · changes in the policies of the Province of Alberta and the federal government of Canada regarding renewable energy policy or support for other forms of energy; · the dependence on suitable wind conditions; · the need for ongoing access to capital to support the Project;and · the potential for mechanical breakdowns or other natural events that interfere with the supply of electricity to the grid. You should carefully consider all of the information in this prospectus and, in particular, the information under "Risk Factors," prior to making an investment in our common stock. SUMMARY FINANCIAL DATA Summary Financial Information The following financial information summarizes the more complete historical financial information at the end of this prospectus. As of June 30, 2011 (Audited) Balance Sheet Total Assets $ Total Liabilities $
